STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    FOR PUBLICATION
                                                                    April 21, 2015
               Plaintiff-Appellee,

v                                                                   No. 318300
                                                                    Houghton Circuit Court
JASON THOMAS JUNTIKKA,                                              LC No. 2013-002677-FH

               Defendant-Appellant.


Before: O’CONNELL, P.J., and FORT HOOD and GADOLA, JJ.

O’CONNELL, P.J., (dissenting).

       I respectfully dissent.

       Defendant is a probation violator. On January 23, 2013, defendant pleaded guilty to one
count of failing to register as a sex offender, MCL 28.729. The trial court sentenced defendant to
serve a five-year probationary term and 12 months in the county jail. The court ordered
defendant to pay a $100 cost for probation supervision to cover such things as cell phone and
gloves for probation agents: the equivalent of $1.67 a month.1 The trial court labelled this cost a
“probation enhancement fee” and indicated that MCL 771.3 authorized it to impose this cost.

       It is necessary to discuss what this case is not about before addressing what this case is
about. First and foremost, this case is not similar to People v Cunningham, 496 Mich. 145; 852
NW2d 118 (2014). In Cunningham, our Supreme Court addressed whether former MCL
769.1k(1)(b)(ii) provided trial courts with the independent authority to impose costs upon a
criminal defendant. MCL 769.1k(1)(b)(ii) gave trial courts authority to impose “any cost in
addition to the minimum state cost.” Our Supreme Court held that former MCL 769.1k(1)(b)(ii)



1
  There are several plausible reasons why this specific probation violator may require additional
supervision. In this case, the probation department must spend additional time and resources
monitoring defendant for any potential violations of the Sex Offender Registration Act (SORA),
MCL 28.721 et seq. In my opinion, $1.67 a month to monitor a probationer for SORA violations
is not unreasonable. For instance, $1.67 a month may simply cover phone calls to ascertain
defendant’s compliance with SORA’s check-in requirements under MCL 28.725.


                                                -1-
did not allow a trial court to assess any cost, but rather “provides courts with the authority to
impose only those costs that the Legislature has separately authorized by statute.” Id. at 154.

        In the present case, a different statute with different language is at issue. Our statute does
not concern “any cost” but rather allows “costs” to be imposed on “the probationer.” MCL
771.3(2)(c) provides that a trial court may require the probationer to pay costs as a condition of
probation pursuant to MCL 771.3(5). In turn, MCL 771.3(5) provides that “the costs shall be
limited to expenses specifically incurred in . . . supervision of the probationer.” Accordingly,
costs in this case are specifically authorized by statute. See Cunningham, 496 Mich. at 149.

        We also cannot read statutory sections in isolation, People v Conley, 270 Mich. App. 301,
316-317; 715 NW2d 377 (2006) and should avoid constructions that render portions of a statute
surplusage, People v Ward, 211 Mich. App. 489, 492; 536 NW2d 270 (1995). The probation-
specific supervision fee provided in MCL 771.3(1)(d) cross-references MCL 771.3c, which
provides a fee based on the number of months of probation that the trial court orders. I cannot
conclude that the Legislature meant to restrict costs or fees to this specific dollar amount when it
independently authorized additional cost and fees under MCL 771.3(2)(c) and (d). If the trial
court may only order the specific assessment provided in MCL 771.3(1)(d), it renders these
portions of the statute surplusage.

       The trial court imposed specifically authorized costs in this case.2 As the trial court
noted, the probation enhancement fee that it assessed Juntikka provided for equipment that
allows probation agents to perform their jobs. These are costs incurred in supervising the
probationer, who is subject to additional monitoring under SORA.

       The $100 cost imposed by the trial court was a reasonable and specific fee authorized by
MCL 771.3, and therefore it was not within the umbrella of disallowed costs set forth in the
Cunningham opinion. Since MCL 771.3 specifically allows a trial court to assess costs for the
supervision of probationers, I would affirm the learned trial court’s well-reasoned opinion.

       I would affirm.

                                                              /s/ Peter D. O’Connell




2
  The majority places great weight on the fact that the term “probation enhancement fee” does
not appear in MCL 771.3. In my opinion, this places form over substance and leads the majority
astray. As this Court has stated, “we do not reverse where the trial court reaches the right result
for a wrong reason.” People v Ramsdell, 230 Mich. App. 386, 406; 585 NW2d 1 (1998). I do not
think that any flat fee becomes an assessment. I prefer to read the specific statute to determine
whether it authorizes a specific cost.


                                                 -2-